RENDERED: OCTOBER 29, 2020
                                                        TO BE PUBLISHED

               Supreme Court of Kentucky
                               2019-SC-0087-DG


COMMONWEALTH OF KENTUCKY                                             APPELLANT



                   ON REVIEW FROM COURT OF APPEALS
V.                          NO. 2017-CA-1539
                 FAYETTE CIRCUIT COURT NO. 17-CR-00507



LEECOLE MITCHELL                                                       APPELLEE




               OPINION OF THE COURT BY JUSTICE KELLER

       AFFIRMING IN PART, REVERSING IN PART, AND REMANDING


      LeeCole Mitchell entered a conditional guilty plea to the charge of felon in

possession of a handgun, reserving the right to appeal the trial court’s denial of

his motion to suppress evidence obtained from the search of a vehicle in which

he was a passenger. The Court of Appeals reversed the trial court’s denial of

Mitchell’s suppression motion finding the stop was impermissibly extended.

Furthermore, the Court of Appeals held as precluded the Commonwealth’s

argument that officers had reasonable suspicion to justify the extension. We

affirm the Court of Appeals’ holding that Mitchell’s stop was impermissibly

extended but reverse the Court of Appeals’ conclusion that the

Commonwealth’s reasonable suspicion argument was precluded, and remand
to the trial court for additional factual findings and conclusions of law as to the

officers’ reasonable suspicion.

                I.     FACTUAL AND PROCEDURAL BACKGROUND

      In April 2017, Officer Nathan Barks (Barks) was working off duty at a

Walmart on Richmond Road in Lexington when he heard a car screeching its

tires upon exiting the parking lot. Barks immediately got into his patrol car and

initiated pursuit of the vehicle. Barks made the stop at a traffic light near the

intersection of South Locust Hill Road and Richmond Road. Upon approaching

the driver’s side of the car, Barks became concerned that the driver was going

to pull away. He immediately smacked the rear of the vehicle to get the driver's

attention which was successful in stopping the vehicle. Mitchell was a

passenger in the vehicle's right rear seat.

      The driver, William Mitchell (hereafter William), LeeCole Mitchell’s

brother, told Barks the tire squealing was caused by a mechanical issue. Both

William and the front seat passenger, Christopher Easley, became somewhat

argumentative, while Mitchell purportedly avoided eye contact with Barks from

the rear seat. About two minutes after Barks effectuated the stop, Officer Eldar

Agayev (Agayev) arrived as backup. Agayev obtained driver’s licenses from all

three passengers while Barks began manually filling out a citation for William.

      Approximately 12 minutes after the initial stop and Agayev had

completed his background check on the occupants, the officers had a

discussion for another two to three minutes about whether to request a canine

unit. Agayev had encountered William before and recalled he had been involved

                                         2
in narcotics activities. A records check revealed that Mitchell had a criminal

history, including firearm-related offenses. The area in question was Agayev's

regular beat, and he testified he had conducted narcotics investigations and

arrests in the Walmart parking lot in the past. Both officers characterized the

area as a high crime area. Further, both officers testified that Mitchell avoided

eye contact with them. Barks also testified that he observed Mitchell “digging

around” the seat or floorboard area of the car while he questioned William.

      The officers spent a few minutes discussing whether to call for the canine

unit and then made the request. Initially, Barks was told by dispatch that no

dog was available, but, approximately a minute later, the officers were told a

canine unit was available and en route to the stop location. Immediately after

this notification, Agayev told Barks to take his time filling out the citation. This

exchange occurred approximately sixteen minutes after the stop had been

initiated. At the suppression hearing, Agayev testified that he did not intend for

Barks to extend the stop to allow time for the canine unit to arrive. He testified

that his statement was to reassure Barks, who had been a member of the

police department for only about a year, to carefully complete the citation and

not be pressured in filling it out. However, Agayev admitted at the hearing that

no one in the vehicle had been exerting pressure upon Barks to complete the

citation quickly.

      The canine officer arrived approximately twenty-eight to twenty-nine

minutes after the stop, contemporaneous with Barks’s completion of the

citation. The officers then removed the occupants from the vehicle. Upon

                                         3
exiting the vehicle, Mitchell told the officers it contained his firearms. The

officers found two pistols and a rifle in the vehicle. Mitchell was arrested and

charged with possession of a handgun by a convicted felon. Mitchell was

indicted by the Fayette County Grand Jury for being a convicted felon in

possession of a handgun. In July 2017, Mitchell filed a motion to suppress the

evidence seized during the stop, arguing the traffic stop was impermissibly

prolonged beyond its original purpose and violated his Fourth Amendment

rights.

      The trial court held a suppression hearing at which Officers Barks and

Agayev testified. At the close of the evidence at the hearing, defense counsel

stated, “[t]here are a lot of different arguments I’d like to make, and I’d like

leave to brief the court.” The trial court replied, “[i]t’s a pretty simple issue, I

think.” The trial court then engaged in an extended colloquy with both

Mitchell’s counsel and the Commonwealth. During the back and forth

conversation the Commonwealth argued not only that the stop was not

impermissibly extended, but also that the officers had reasonable suspicion to

justify extending the stop beyond its original purpose. The defense made

counter arguments to both points. At one point, the trial court, on its own

initiative, called Barks back to the stand.1 The court asked Barks a series of six


      1  The video record of the hearing starts with Barks being initially called to the
stand, so it is unclear whether Kentucky Rule of Evidence 615, “Exclusion of
Witnesses,” was invoked prior to his initial testimony. The recall of Barks occurred
approximately ten minutes into the discussion with trial counsel, a period of time in
which both Barks and Agayev were in the courtroom. Whether KRE 615 was invoked
or not, neither counsel objected to Barks’s recall. During the period prior to Barks’s
recall, the trial judge and lawyers discussed multiple issues including the extended
                                            4
questions over a period of about five minutes. The court elicited additional

specific details about the stop, including the timing of Barks’s completion of

the citation, his state of mind as the stop progressed, and his interpretation of

Agayev’s directive to take his time filling out the citation. As we noted, Barks

was in the courtroom as the trial court and counsel discussed the importance

of these elements and it is difficult to imagine that such knowledge did not

influence his answers, even if only subconsciously.

      Once Barks was permitted to step down again, the court took about

another ten minutes to engage in further discussions with counsel and wrap

up the hearing. In making its ruling, the court made limited findings of fact on

the record. The trial court definitively stated that: (i) the initial traffic stop was

lawful; (ii) Agayev arrived approximately two minutes after the initial stop; (iii)

the discussion of whether to call for a canine started approximately eleven

minutes after Agayev’s arrival; (iv) officers were informed that a dog was on the

way approximately four minutes after initiating the discussion (three minutes

for discussion plus time to talk on the radio); (v) the dog arrived approximately

twenty-nine minutes after the stop was initiated; (vi) Agayev, as the senior

officer, used the opportunity to teach Barks about calling for a dog; and (vii)

the court did not believe the stop was extended to allow for the canine’s arrival.

From these facts, the court concluded that the resulting delay was not



discussion of the need for the dog, Agayev’s comment to “take your time filling out the
citation,” whether officers had engaged in “deliberate gamesmanship,” and whether
officers had a reasonable articulable suspicion to justify the stop’s extension. Barks
heard all of this conversation before being called back to the witness stand.

                                           5
unreasonable and denied Mitchell’s motion to suppress without addressing

whether the officers had independent reasonable suspicion to extend the stop.

      As stated, the vast majority of the discussion centered on whether the

call for the canine impermissibly extended the stop and whether Agayev’s

directive to Barks to take his time writing the citation indicated a willful delay

on the part of the officers to facilitate the dog’s arrival. The very limited

discussion about reasonable suspicion was conducted in a free-flowing

manner, acknowledging both parties’ interpretation of the night’s events. The

court made no express factual findings that would form a basis to determine

whether reasonable, articulable suspicion existed to justify extending the stop.

      The court’s written order was sparse, stating only, “[a]fter considering the

motion and testimony and arguments by counsel, the Motion is OVERRULED

for the reasons stated on the record.” Mitchell eventually entered a conditional

guilty plea to the charge of convicted felon in possession of a handgun,

reserving the right to appeal the denial of his motion to suppress evidence

obtained from a vehicle in which he was a passenger.

      The Court of Appeals unanimously reversed the trial court. The Court of

Appeals held that it was unrefuted that the officers deferred completion of the

stop beyond its original purpose to discuss and then request the canine search,

a purpose totally unrelated to the original stop. Furthermore, the court held

that the Commonwealth was precluded from arguing reasonable suspicion of

criminal activity as a justification for the extension. It based its preclusion on

the fact the trial court did not make specific findings regarding the reasonable

                                          6
suspicion argument and the Commonwealth failed to request such specific

findings.

                               II.    STANDARD OF REVIEW

      Kentucky Rule of Criminal Procedure (“RCr”) 8.27 governs motions to

suppress evidence and requires the trial court to “state its essential findings on

the record.”2 A trial court’s denial of a motion to suppress is reviewed under a

two-prong test. First, we review the trial court's findings of fact under the

clearly erroneous standard.3 Under this standard, the trial court's findings of

fact will be conclusive if they are supported by substantial evidence.4 Second,

we review de novo the trial court’s application of the law to the facts.5 In the

current case, neither party argues the trial court’s limited findings of fact are

clearly erroneous and the issue turns on the second prong of our test: did the

trial court properly apply the facts to the law?

                                       III.       ANALYSIS

      The Commonwealth urges this Court to reverse the Court of Appeals. The

Commonwealth argues that the Court of Appeals erred in finding the stop of

Mitchell was impermissibly extended, or in the alternative, the Court of Appeals




      2   RCr 8.27(5), RCr 8.20(2); see also CR 52.01.
      3  A factual finding is not clearly erroneous if it is supported by substantial
evidence, that is, “evidence of substance and relevant consequence having the fitness
to induce conviction in the minds of reasonable men.” Owens–Corning Fiberglas Corp.
v. Golightly, 976 S.W.2d 409, 414 (Ky. 1998) (citations omitted).
      Davis v. Commonwealth, 484 S.W.3d 288, 290 (Ky. 2016) (citing Simpson v.
      4

Commonwealth, 474 S.W.3d 544, 547 (Ky. 2015)).
      5   Turley v. Commonwealth, 399 S.W.3d 412, 417 (Ky. 2013).

                                              7
erred in failing to consider whether the officers had reasonable suspicion,

independent of the initial stop’s justification, to extend the stop to allow for the

dog sniff. “It has long been considered reasonable for an officer to conduct a

traffic stop if he or she has probable cause to believe that a traffic violation has

occurred.”6 Furthermore, an officer’s subjective motivations for the stop are not

relevant, “[a]s long as an officer ‘has probable cause to believe a civil traffic

violation has occurred[.]”7

      While officers may detain a vehicle and its occupants to conduct an

ordinary stop, such actions may not be excessively intrusive and must be

reasonably related to the circumstances justifying the initial seizure.8 The

Supreme Court in Rodriguez v. United States said that even de minimis delays

fail a constitutional test absent other circumstances.9 An officer’s ordinary

inquiries incident to traffic stops do not impermissibly extend such stops.10

Included in such ordinary inquiries are an officer’s review of the driver’s

information, auto insurance and registration, and performing criminal

background checks of the driver and any passengers during the otherwise

lawful traffic stop.11 In order to extend the stop beyond the time required to




      Commonwealth v. Bucalo, 422 S.W.3d 253, 258 (Ky. 2013) (citing Wilson v.
      6

Commonwealth, 37 S.W.3d 745 (Ky. 2001)).
      7   Id. (quoting Wilson, 37 S.W.3d at 749); see also Davis, 484 S.W.3d at 291.
      8   Davis, 484 S.W.3d at 292 (citing Turley, 399 S.W.3d at 421).
      9   575 U.S. 348, 357 (2015) (emphasis added).
      10   Carlisle v. Commonwealth, 601 S.W.3d 168, 179 (Ky. 2020).
      11 Id.

                                            8
complete its initial purpose, something must occur during the stop to create a

“reasonable and articulable suspicion that criminal activity is afoot.”12

       A. The Initial Mission of the Traffic Stop was Impermissibly
          Extended to Facilitate the Dog Sniff.

       We outlined in Davis v. Commonwealth13 our test for when officers

impermissibly extend stops. In Davis we stated, “[t]here is no ‘de minimis

exception’ to the rule that a traffic stop cannot be prolonged for reasons

unrelated to the purpose of the stop.”14 A stop is unreasonably extended when

the “tasks tied to the traffic infraction are – or reasonably should have been –

completed…”15

       In Smith v. Commonwealth, a canine officer, at the request of police

detectives who had been surveilling Smith, initiated a traffic stop of Smith for

failure to signal.16 The canine officer found Smith to be cooperative, but

nervous.17 The officer then immediately led his dog on a sniff search of Smith’s

car which resulted in the discovery of seven grams of cocaine.18 The entire

incident from stop to arrest was seven minutes, but the trial court found the



       12Turley, 399 S.W.3d at 421; see also Illinois v. Caballes, 543 U.S. 405, 407
(2005) (“A seizure that is justified solely by the interest in issuing a warning ticket to
the driver can become unlawful if it is prolonged beyond the time reasonably required
to complete that mission.”).
       13   484 S.W.3d 288.
       14 Id. at 294.
        Smith v. Commonwealth, 542 S.W.3d 276, 281-82 (Ky. 2018) (citing
       15

Rodriguez, 575 U.S. at 349).
       16 Id. at 278-79.
       17 Id. at 279.
       18  Id.

                                             9
use of the dog impermissibly extended the stop without reasonable cause.19

The Court of Appeals affirmed the trial court.20

      We said that the canine officer’s interactions with Smith were

inconsistent with the reason for the stop. In fact, the officer conducted a sniff

search instead of completing the ordinary elements of the stop. We further

stated that,

      [t]he legitimate purpose of the traffic stop…was to cite [Smith] for
      making an improper turn….[I]nstead of diligently pursuing the
      purpose of the traffic stop, [the officer] seemingly abandoned the
      legitimate purpose of issuing a traffic citation because he
      immediately asked [Smith] about drugs and launched the dog’s
      sniff search.21

The officer in Smith did not diligently pursue the traffic violation.22 Prior to the

stop, officers lacked a reasonable, articulable suspicion to justify the stop of

Smith’s car for anything other than the traffic violation, and nothing in the

traffic violation, or Smith’s interaction with the officer during the stop changed

this fact.23 For that reason, we held that the sniff search of Smith’s car was an

impermissible extension of the stop and affirmed the lower courts’ suppression

of the evidence.24




      19 Id. at 279-80.
      20  Id.
      21  Id. at 281-82 (emphasis added).
      22 Id. at 282.
      23  Id. at 283-84.
      24  Id. at 280.

                                             10
      The permissible duration of a stop is a fluid and fact dependent analysis.

That is to say, during a stop, police officers are not on a clock. Officers neither

get bonus time to pursue other investigative tracks by completing a citation

quickly,25 nor is an inexperienced officer forced to meet an arbitrary

benchmark that is unreasonable given his or her background. The test is what

officers do at the scene.26 As long as the officers are diligently working to

complete the purpose of the initial stop, a stop is not impermissibly extended

merely because one stop is marginally longer than another.

      In this case, the Court of Appeals correctly stated that it was “unrefuted

that the officers deferred the completion of the stop beyond its original purpose

to discuss and then request a canine search.”27 There is no de minimis or

“reasonableness” exception to Davis or Rodriguez for delays attributed to

actions unrelated to the purpose of the stop. This opinion should not be read to

say that officers may not confer as to the proper method of processing a stop.

When such a discussion is related to the original purpose of the stop, then no

impermissible delay occurs. If discussions are unrelated to the original purpose

of the stop, officers may still have such conferences if the officers continue to

exercise reasonable diligence in completing the purpose of the initial stop.

When it comes to pursuing unrelated investigative issues, officers must be able

to do so while simultaneously completing the purpose of the stop. For this


      25   See Rodriguez, 575 U.S. at 357.
      26 Id. (citing Knowles v. Iowa, 525 U.S. 113 (1998)).
      27 Mitchell v. Commonwealth, 2017-CA-001539-MR, 2019 WL 258162, *3 (Ky.

App. January 18, 2019).

                                             11
reason, we affirm the Court of Appeals’ holding that the discussion regarding

summoning the canine unit impermissibly delayed completion of the stop.

      B. The Court of Appeals Erred in Failing to Consider Whether
         Officers Barks and Agayev had Reasonable Suspicion of Criminal
         Activity to Justify Holding Mitchell until the Drug Dog Arrived.

      Even under Davis and Rodriguez, officers may develop reasonable,

articulable suspicion during a stop that criminal activity unrelated to the initial

purpose of the stop is afoot, and such reasonable suspicion may justify the

extended seizure of individuals to investigate said suspected criminal activity.28

The Commonwealth argues that Officers Barks and Agayev had such

reasonable, articulable suspicion justifying the extended detention of Mitchell.

The Court of Appeals held the Commonwealth failed to preserve this issue and

deemed it precluded, citing our decision in Smith, supra.29 In Smith, we

affirmed the Court of Appeals’ holding precluding the Commonwealth’s

argument that as a parolee, Smith was subject to warrantless and

suspicionless searches.30 Under CR 52.04,

      [a] final judgment shall not be reversed or remanded because of a
      failure of the trial court to make a finding of fact on an issue
      essential to the judgment unless such failure is brought to the
      attention of the trial court by a written request for a finding on that
      issue or by a motion pursuant to Rule 52.02.




      28   See Rodriguez, 575 U.S. at 355; Smith, 542 S.W.3d at 283.
      29   Mitchell, 2019 WL 258162 at *3.
      30   Smith, 542 S.W.3d at 284.

                                             12
While reversal of a lower court is restricted, an appeals court may affirm for

any reason supported by the record, and the appellee may present alternative

reasons justifying the decision of the trial judge.31

      The procedural posture in Smith was distinct from the present case. In

Smith, we were reviewing the Commonwealth’s attempt to have the Court of

Appeals reverse the trial court’s granting of the defendant’s motion to suppress

evidence.32 In its appeal, the Commonwealth raised for the first time the issue

of Smith’s parole status.33 While Smith’s parole status was part of the

evidentiary record, the Commonwealth never raised it to the trial court as a

justification for the warrantless search or requested the trial court amend its

order pursuant to CR 52.02.34 We held that under CR 52.04 the

Commonwealth’s failure to either ask for additional findings or for the trial

court to amend its order precluded the Commonwealth from arguing Smith’s

parole status in support of reversal.35

      Here, the Court of Appeals failed to distinguish the facts of Smith from

the case before us. Unlike Smith, where the Commonwealth was the appellant



      31 Commonwealth v. Fields, 194 S.W.3d 255, 257 (Ky. 2006) (“The Court of
Appeals improperly held that the prosecution could not present on appeal an
alternative reason justifying the decision of the trial judge.”); see also McCloud v.
Commonwealth, 286 S.W.3d 780 (Ky. 2009) (“[I]t is well settled that an appellate court
may affirm a lower court for any reason supported by the record.”); Ordway v.
Commonwealth, 352 S.W.3d 584 (Ky. 2011) (affirming trial court on ground not argued
before the trial court).
      32   Smith, 542 S.W.3d at 284 (emphasis added).
      33 Id. at 285.
      34 Id.
      35  Id.

                                          13
seeking reversal, here the Commonwealth was the appellee seeking affirmation.

As the “losing” party in Smith, the Commonwealth had the burden to identify

errors or omissions in the trial court record in order to preserve them for

appeal. In the present case, the Commonwealth had no reason to disturb the

findings of the trial court. The Commonwealth was not asking the Court of

Appeals to reverse the trial court, but rather to affirm the trial court for other

reasons, consistent with Fields. Furthermore, unlike the Commonwealth in

Smith, the Commonwealth here introduced evidence and argued at the

suppression hearing that Officers Barks and Agayev in fact had reasonable

suspicion to prolong the stop to facilitate the canine unit’s arrival. The trial

court heard this evidence but made no factual findings or conclusions of law on

the record supporting or questioning the officers’ reasonable suspicion.

Accordingly, we hold that the Court of Appeals erred in deeming the question of

reasonable suspicion to be precluded from its consideration.

      Defense counsel requested an opportunity to brief the issues

surrounding the stop as part of the suppression hearing. RCr 8.27(4) states

that “the court shall allow a party to file a brief in support of or in opposition to

any such motion or objection, either in advance of the hearing, upon its final

adjournment, or both.”36 The trial court in this case heard the request, and

stated it felt it was a “simple issue,” suggesting the court felt the issues did not

warrant briefing. The court told defense counsel that they could readdress the




      36   (emphasis added).

                                         14
request at the end if counsel still believed there were issues worthy of briefing.

At the close of the hearing, the court issued its denial of the motion without

readdressing counsel’s request to brief. RCr 8.27 is explicit; parties shall have

leave to brief issues in support of motions and Mitchell’s defense counsel never

withdrew his request to provide such briefing.

      An appellate court reviews a trial court’s finding regarding reasonable

suspicion de novo, but such review is predicated on a sufficient record as to

the underlying facts to permit a review. The dearth of factual findings regarding

the officers’ basis for reasonable suspicion, coupled with the trial court’s denial

of defense counsel’s request to brief these issues, prevents an adequate review.

Therefore, we remand to the trial court to allow the parties to brief the issue of

whether the officers had reasonable, articulable suspicion to extend the stop

and to enter a written order with appropriate findings of fact and conclusions

of law regarding this issue.

                                  IV.   CONCLUSION

      For the aforementioned reasons we affirm the Court of Appeals’ holding

that the stop was impermissibly extended but reverse its holding that the

Commonwealth’s argument that officers had independent reasonable suspicion

was precluded. However, because the trial court did not make findings of fact

or conclusions of law regarding the officers’ reasonable suspicion, we remand

to the trial court for further proceedings consistent with this Opinion.

      All sitting. All concur.




                                        15
COUNSEL FOR APPELLANT:

Daniel J. Cameron
Attorney General of Kentucky

Todd Dryden Ferguson
Assistant Attorney General


COUNSEL FOR APPELLEE:

Erin Hoffman Yang
Assistant Public Advocate




                               16